FILED
                             NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK DOUGLAS TICKNOR,                            No. 11-17644

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02450-FJM

  v.
                                                 MEMORANDUM *
HINSBURG, Badge#672; REED,
Badge#874,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner Mark Douglas Ticknor appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his civil rights in the course of his arrest and criminal prosecution. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment under Heck v.

Humphrey, 512 U.S. 477 (1994), because a judgment in Ticknor’s favor on his

claims would necessarily imply the invalidity of his criminal conviction for

resisting arrest, and Ticknor failed to allege that this conviction has been

invalidated. See id. at 486-87.

      We construe the judgment as a dismissal without prejudice. See Trimble v.

City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).

      AFFIRMED.




                                           2                                   11-17644